Person v Dedvukaj (2018 NY Slip Op 05116)





Person v Dedvukaj


2018 NY Slip Op 05116


Decided on July 10, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2018

Friedman, J.P., Gische, Kahn, Singh, Moulton, JJ.


7081 155763/15

[*1]Carl E. Person, Plaintiff-Appellant,
vVictor Dedvukaj, et. al., Defendants-Respondents, John Does, et al., Defendants.


Carl E. Person, New York, appellant pro se.

Order, Supreme Court, New York County (Carol Edmead, J.), entered February 20, 2017, which denied plaintiff's motion for summary judgment, and granted defendants' cross motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, without costs.
The court correctly dismissed the complaint for failure to state a claim. It correctly ruled that under the bankruptcy code and reorganization plan, plaintiff's claims to recover any legal fees related to his representation in a state foreclosure action of entities that had already filed bankruptcy petitions had to be raised in the proceedings before the bankruptcy court. Plaintiff claims that he can proceed against defendants individually to enforce his legal fees because the legal work he performed was in the state foreclosure action, not the bankruptcy court. His claims for legal fees, however, arise only in connection with his employment as special litigation counsel to the debtors in the bankruptcy action. Supreme Court correctly decided that dismissal of the complaint was warranted because the bankruptcy court retained jurisdiction over the issue of hid legal fees, even if some work postdated the confirmation of the entities' reorganization plan (see 11 USC § 328; Matter of Futuronics Corp. , 655 F2d 463 [2d Cir 1981], cert denied 455 US 941 [1982]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 10, 2018
CLERK